TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 11, 2013



                                      NO. 03-11-00817-CV


     Caroline Miller, Catherine Austin, Dewey T. Bell, Kimberly Bell, Mike Bellows,
    Rhonda Bellows, Curtis Dwayne Breaux, Lisa Gayle Breaux, Thomas J. Canton,
  Vera Canton, Warren J. Clark, Patricia K. Clark, Barbara Garry, Donna Ann Green,
     Clifford Guidry, Shirley Guidry, Bradley K. Kloefkorn, Patricia C. Kloefkorn,
      Jerald Paul LeBlanc, Janet Elizabeth LeBlanc, Don Lofton, Mattie L. Lofton,
     Joel Daniel Love Jr., Drew Potter, Ronald James Prince, Roger D. Rashall Jr.,
   Roger D. Rashall Sr., Cynthia G. Rashall, Larry C. Shoemaker, Martha Shoemaker,
                      Anton Smikal, and Martha Smikal, Appellants
                                           v.

  South East Texas Regional Planning Commission, Jefferson County Appraisal District,
        Roland R. Bieber and Jefferson County Drainage District No. 6, Appellee




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment:    IT IS THEREFORE considered, adjudged and ordered that the trial court’s

judgment is in all things affirmed. It is FURTHER ordered that the appellants pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.